Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 20, 2022

                                            No. 04-22-00160-CV

                    IN RE FIRE ALARM SERVICES, INC. and Cosme Alvizo

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On March 17, 2022, Relators Fire Alarm Control Services Inc. and Cosme Alvizo filed
their petition for writ of mandamus. After this court requested a response, Real Party in Interest
Orlando Lopez filed a response to which the relators replied. In accordance with our opinion of
this date, we conditionally grant the petition for writ of mandamus and order the Honorable Tina
Torres to, within fifteen days of this order, (1) vacate her March 15, 2022 order excluding the
expert testimony of Jimmy Sill and (2) file a copy of such written order in this court. See TEX. R.
APP. P. 52.8(c). The writ will issue only in the event we are informed Judge Torres has failed to
comply with this order.

        It is so ORDERED on July 20, 2022.



                                                                     _____________________________
                                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-00850, styled Orlando Lopez v. Fire Alarm Control Services, Inc.
and Cosme Alvizo, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Tina Torres
presiding.